 



EXHIBIT 10.49
Fifth Supplemental Subsidiary Guarantee Agreement
     Fifth Supplemental Subsidiary Guarantee Agreement (the “Fifth Supplemental
Subsidiary Guarantee Agreement”) dated June 23, 2005, among Seabulk
International, Inc., a Delaware corporation (the “Borrower”); Seabulk Towing,
Inc., a Delaware corporation; each of the four Additional Subsidiary Guarantors
hereinbelow specified; and Fortis Capital Corp. (the “Agent”).
Preliminary Statement
     Pursuant to the terms of the Swap Agreements, each of the Counterparties
agreed to provide the Borrower with an interest rate swap to enable the Borrower
to manage its interest rate exposure. As a condition to providing such Swap
Agreements and any other Swap Agreements from time to time outstanding, each of
the Counterparties requested that the Subsidiary Guarantors, jointly and
severally, guarantee the Obligations of the Borrower under the Swap Agreements
by entering into the Guarantee Agreement and securing the Subsidiary Guarantors’
obligations hereunder by granting to the Agent, on behalf of the Counterparties,
a lien in, to and under the Guarantee Collateral.
     In connection with the restructuring, for commercial reasons, of the
ownership and/or operation of certain assets belonging to the Borrower or, in
some cases, to subsidiaries of the Borrower, the Borrower has requested the
consent of the Agent, on behalf of the Counterparties, to the transfer, by way
of capital contributions, of all of Borrower’s right, title and interest in and
to the following U.S.-Flag Vessels and the Guarantee Collateral related thereto
to certain wholly-owned subsidiaries of Borrower (indicated below), subject to
the continuation of the lien of the Agent, on behalf of the Lenders, in, to and
under each of said Vessels and the Guarantee Collateral related thereto:
SEABULK CHALLENGE (O.N. 642151) to Seabulk Petroleum Transport, Inc. (“SPT”)
SEABULK TRADER (O.N. 638899) to Seabulk Energy Transport, Inc. (“SET”)
SEABULK POWER (O.N. 518738) to Seabulk Ocean Transport, Inc. (“SOT”)
HOLLYWOOD (O.N. 678702) to Seabulk Towing, Inc.
     Borrower will contribute each of the SEABULK CHALLENGE, SEABULK TRADER and
SEABULK POWER to the corresponding subsidiary through an intermediate,
wholly-owned holding company, Seabulk Energy Carriers, Inc.(“SEC”), which will
take and immediately transfer “flash” title in each Vessel, via capital
contribution, to the corresponding transferee-subsidiary shown above.
     Although Seabulk Towing, Inc., is and remains a Subsidiary Guarantor under
the Subsidiary Guarantee Agreement, SPT, SET, SOT and SEC are not. Accordingly,
in order to induce the Agent, on behalf of the Counterparties, to consent to the
above-described transfers by way of capital contributions to Borrower’s
wholly-owned subsidiaries, Borrower has agreed to cause each of those
subsidiaries — SPT, SET, SOT and SEC (hereinafter the “Additional Subsidiary
Guarantors”) — to become a Subsidiary Guarantor under the Guarantee Agreement

1



--------------------------------------------------------------------------------



 



by executing this Fifth Supplemental Subsidiary Guarantee Agreement. As further
inducement to the Agent, on behalf of the Counterparties, to give such consent,
each of the Borrower; Seabulk Towing, Inc.; and the Additional Subsidiary
Guarantors has agreed to execute and deliver (and cause to be recorded where
appropriate) in favor of the Agent, on behalf of the Counterparties, any and all
documents necessary to evidence the continuation of the lien of the Agent, on
behalf of the Counterparties, in, to and under the corresponding Vessel and the
Guarantee Collateral related thereto, concurrently with or immediately following
its transfer or assumption of title to said Vessel (as the case may be) in
connection herewith and (in the case of each of SPT, SET, SOT and Seabulk
Towing, Inc.) the re-documentation of same under its ownership. All things
necessary to make this Fifth Supplemental Subsidiary Guarantee Agreement a valid
agreement of the Borrower, Seabulk Towing, Inc., and each of the Additional
Subsidiary Guarantors in accordance with its terms have been done.
Statement of Agreement
     NOW, THEREFORE, and in consideration of the premises, it is mutually
covenanted and agreed, for the equal and proportionate benefit of the Agent and
each of the Counterparties, as follows:
     SECTION 1. Each Additional Subsidiary Guarantor hereby agrees to become a
Subsidiary Guarantor under the Guarantee Agreement and, together with each other
Subsidiary Guarantor, hereby unconditionally and irrevocably guarantees, jointly
and severally, to the Agent and each of the Counterparties (i) the full and
prompt payment of an amount equal to each and all of the payments and other sums
when and as the same shall become due, required to be paid by the Borrower under
each of the Swap Agreements and (ii) the full and prompt performance and
observance by the Borrower of the obligations, covenants and agreements required
to be performed and observed by the Borrower under each of the Swap Agreements
(items (i) and (ii), the “Subsidiary Guarantee Obligations”). Each Additional
Subsidiary Guarantor hereby irrevocably and unconditionally agrees that, upon
any default by the Borrower in the payment, when due, of any amounts (including
amounts in respect of fees and indemnification owing to the Agent or the
Counterparties) due under the Swap Agreements, it will promptly pay the same
within ten (10) days after receipt of written demand therefor from the Agent or
any Counterparty. Each Additional Subsidiary Guarantor further hereby
irrevocably and unconditionally agrees that, upon any default by the Borrower in
any of its obligations, covenants and agreements required to be performed and
observed by the Borrower under the Swap Agreements, it will effect the
observance of such obligations, covenants and agreements within ten (10) days
after receipt of written demand therefor from the Agent or any Counterparty.
     Each Additional Subsidiary Guarantor further agrees that the Subsidiary
Guarantee Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from said Additional Subsidiary Guarantor and that
said Additional Subsidiary Guarantor will remain bound under the Subsidiary
Guarantee Agreement notwithstanding any extension or renewal of any Subsidiary
Guarantee Obligation. Each Additional Subsidiary Guarantor is subject to all the
provisions of the Subsidiary Guarantee Agreement applicable to a Subsidiary
Guarantor. Without limiting the effect of the foregoing, each Additional
Subsidiary Guarantor hereby agrees that it is hereby bound by the provisions of
Section 4.18 of the Subsidiary Guarantee Agreement relating to the assignment to
the Agent as security, and hereby grants to

2



--------------------------------------------------------------------------------



 



the Agent a security interest in (subject to the provisions of the applicable
Assignment of Earnings and Insurances), all the freights, hires, charters and
Insurances to which such Additional Subsidiary Guarantor is entitled in respect
of the Vessel and any other Vessels that it owns which are subject to the
Mortgages.
     SECTION 2. Each of the Borrower; Seabulk Towing, Inc.; and the Additional
Subsidiary Guarantors hereby agrees to execute and deliver (and cause to be
recorded where appropriate) in favor of the Agent, on behalf of the
Counterparties, any and all documents necessary to evidence the continuation of
the lien of the Agent, on behalf of the Counterparties, in, to and under the
corresponding Vessel and the Guarantee Collateral related thereto, concurrently
with or immediately following its transfer or assumption of title to said Vessel
(as the case may be) in connection herewith and (in the case of each of SPT,
SET, SOT and Seabulk Towing, Inc.) the re-documentation of same under its
ownership.
     SECTION 3. The Subsidiary Guarantee Agreement, as supplemented and amended
by this Fifth Supplemental Subsidiary Guarantee Agreement and all other
Subsidiary Guarantee Agreements supplemental thereto, is in all respects
ratified and confirmed, and the Subsidiary Guarantee Agreement, this Fifth
Supplemental Subsidiary Guarantee Agreement and all Subsidiary Guarantee
Agreements supplemental thereto shall be read, taken and construed as one and
the same instrument.
     SECTION 4. If any provision hereof limits, qualifies or conflicts with
another provision hereof which is required to be included in this Fifth
Supplemental Subsidiary Guarantee Agreement by any of the provisions of the
Subsidiary Guarantee Agreement, such required provision shall control.
     SECTION 5. All covenants and agreements in this Fifth Supplemental
Subsidiary Guarantee Agreement by each of Seabulk Towing, Inc., and the
Additional Subsidiary Guarantors shall bind its successors and assigns, whether
so expressed or not.
     SECTION 6. In case any provision in this Fifth Supplemental Subsidiary
Guarantee Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     SECTION 7. Nothing in this Fifth Supplemental Subsidiary Guarantee
Agreement, expressed or implied, shall give to any Person, other than the
parties hereto and their successors hereunder, and the Counterparties any
benefit or any legal or equitable right, remedy or claim under this Fifth
Supplemental Subsidiary Guarantee Agreement.
     SECTION 8. THIS FIFTH SUPPLEMENTAL CREDIT AGREEMENT SHALL BE GOVERNED BY,
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
     SECTION 9. All terms used in this Fifth Supplemental Subsidiary Guarantee
Agreement not otherwise defined herein that are defined in Appendix A to the
Subsidiary Guarantee Agreement shall have the meanings set forth therein.

3



--------------------------------------------------------------------------------



 



     SECTION 10. This Fifth Supplemental Subsidiary Guarantee Agreement may be
executed in any number of counterparts, each of which shall be an original; but
such counterparts shall together constitute but one and the same instrument.
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

4



--------------------------------------------------------------------------------



 



     WHEREOF, the parties have caused this Fifth Supplemental Subsidiary
Guarantee Agreement to be duly executed as of the date first written above.

     
SEABULK INTERNATIONAL, INC.
  SEABULK ENERGY TRANSPORT,
as Borrower,
  INC. hereby acknowledges and agrees to the terms, conditions and provisions of
the above Fifth Supplemental Subsidiary Guarantee Agreement
 
   
/s/ Patrice M. Johnston
  /s/ Patrice M. Johnston
 
   
Name: Patrice M. Johnston
  Name: Patrice M. Johnston
Title: Attorney-in-Fact
  Title: Attorney-in-Fact
 
   
FORTIS CAPITAL CORP.
  SEABULK OCEAN TRANSPORT, INC.
as Agent,
  hereby acknowledges and agrees to the terms, conditions and provisions of the
above Fifth Supplemental Subsidiary Guarantee Agreement.
 
   
/s/ C. Tobias Backer
  /s/ Patrice M. Johnston
 
   
Name: C. Tobia Backer
  Name: Patrice M. Johnston
Title: Senior Vice President
  Title: Attorney-in-Fact
 
   
/s/ Carl Rasmussen
       
 
Name: Carl Rasmussen
   
Title: Senior Vice President
   
 
   
SEABULK TOWING, INC.
  SEABULK ENERGY CARRIERS, INC.
hereby acknowledges and agrees to the terms, conditions and provisions of t
above Fifth Supplemental Subsidiary Guarantee Agreement.
  hereby acknowledges and agrees to the he terms, conditions and provisions of
the above Fifth Supplemental Subsidiary
Guarantee Agreement.
 
   
/s/ Patrice M. Johnston
  /s/ Patrice M. Johnston
 
   
Name: Patrice M. Johnston
  Name: Patrice M. Johnston
Title: Attorney-in-Fact
  Title: Attorney-in-Fact
 
   
SEABULK PETROLEUM TRANSPORT, INC.
   
hereby acknowledges and agrees to the terms, conditions and provisions of the
above Fifth Supplemental Subsidiary Guarantee Agreement.
   
 
   
/s/ Patrice M. Johnston
       
 
Name: Patrice M. Johnston
   
Title: Attorney-in-Fact
   

5